MEMORANDUM2
Hesham El-Mosalamy appeals pro se the district court’s summary judgment in favor of Kern Medical Center (“Kern”) in El-Mosalamy’s action alleging discrimination in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e-2000e-17, and the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621-634. El-Mosalamy alleged that Kern denied his application for its medical residency training program on account of his race, national origin, religion, and age. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, see Jesinger v. Nevada Fed. Credit Union, 24 F.3d 1127, 1130 (9th Cir.1994), and we affirm.
El-Mosalamy failed to demonstrate the existence of a genuine issue of material fact as to whether he was qualified for Kern’s residency program and whether Kern sought similarly qualified applicants. Due to El-Mosalamy’s lower-than-required test scores and Kern’s uncontroverted evidence that it did not seek similarly qualified candidates, on this record, the district court did not err by granting summary judgment. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973) (explaining that to prevail on a Title VII claim of disparate treatment discrimination, the plaintiff must establish a prima facie case by showing, among other things, that he is qualified for the position sought and that the defendant sought other similarly qualified candidates); see also Wallis v. J .R. Simplot Co., 26 F.3d 885, 891 (9th Cir. 1994) (explaining similar test to establish an ADEA prima facie case).
*460Because El-Mosalamy failed to show that any additional discovery would have precluded summary judgment, the district court did not abuse its discretion by denying his request to permit further discovery. See Qualls v. Blue Cross of Cal., Inc., 22 F.3d 839, 844 (9th Cir.1994) (finding abuse of discretion only where the movant (1) diligently pursued its previous discovery opportunities, and (2) shows how allowing additional discovery would have precluded summary judgment); see also Terrell v. Brewer, 935 F.2d 1015, 1018 (9th Cir.1991) (“Denial of a Rule 56(f) application is proper where it is clear that the evidence sought is almost certainly nonexistent or is the object of pure speculation.”).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.